 

Exhibit 10.11

EXECUTION VERSION

This TRANSACTION AND MANAGEMENT FEE AGREEMENT (this “Agreement”) is dated as of
July 29, 2010 and is among Igloo Merger Corporation, a Delaware corporation
(together with its successors, the “Company”), Silver Lake Management Company
III, L.L.C., a Delaware limited liability company (“SLMC”), and Warburg Pincus
LLC, a New York limited liability company (“WP”, and together with SLMC, the
“Managers” and each a “Manager”).

BACKGROUND

1. The Company has entered into an Agreement and Plan of Merger, dated as of
May 3, 2010 (as may be amended, supplemented or modified, the “Merger
Agreement”), by and among Hg Investors LLC, a Delaware limited liability
company, the Company, and Interactive Data Corporation, a Delaware corporation
(“IDC”).

2. In accordance with the Merger Agreement, the Company is merging with and into
IDC (the “Merger”), with IDC surviving the Merger. As a result, IDC shall
succeed to and assume all the rights and obligations of the Company in
accordance with the Merger, including the obligations set forth in this
Agreement. References in this Agreement to the Company encompass IDC after the
Merger.

3. Each of the Managers has expertise in the areas of finance, strategy,
investment, acquisitions and other matters relating to the Company, IDC and
their business and has facilitated the Merger and certain other related
transactions (collectively, the “Transactions”) through its provision of
financial and structural analysis, due diligence investigations, other advice
and negotiation assistance with all relevant parties to the Transactions. Each
of the Managers has also provided advice and negotiation assistance with
relevant parties in connection with the financing of the Transactions as
contemplated by the Merger Agreement.

4. The Company desires to avail itself, for the Term of this Agreement, of each
of the Managers’ expertise in providing financial and structural analysis, due
diligence investigations, corporate strategy, other advice and negotiation
assistance, which the Company believes will be beneficial to it, and each of the
Managers desires to provide the services to the Company as set forth in this
Agreement in consideration of the payment of the fees described below.

5. The rendering by each of the Managers of the services described in this
Agreement has been made and will be made on the basis that the Company will pay,
or cause to be paid, the fees described below.

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

 

AGREEMENT

SECTION 1. Transaction and M&A Management Fees. In consideration of each Manager
undertaking financial and structural analysis, due diligence investigations,
corporate strategy and other advice and negotiation assistance necessary in
order to enable the Transactions to be consummated, the Company will pay at the
Closing (as defined in the Merger Agreement) of the Merger (the date of such
Closing, the “Closing Date”) a non-refundable and irrevocable transaction fee,
by wire transfer of immediately available funds to the bank account or accounts
designated by each Manager, of (a) $25,000,000 to SLMC (or its designees) and
(b) $25,000,000 to WP (or its designees).

SECTION 2. Appointment. The Company hereby engages each of the Managers to
render the Services (as defined in Section 3(a)) on the terms and subject to the
conditions of this Agreement.

SECTION 3. Services. (a) Each Manager, severally and not jointly, agrees that
until the expiration of the Term (as defined below) or the earlier termination
of its obligations under this Section 3 pursuant to Section 4(d) hereof, it will
render to the Company or any of its subsidiaries, by and through itself and its
affiliates and such of their respective officers, employees, representatives,
agents and third parties as such Manager in its sole discretion may designate
from time to time, monitoring, advisory and consulting services in relation to
the affairs of the Company and its subsidiaries, as and to the extent requested
by the Company, in each case as the Company shall reasonably and specifically
request by way of written notice to the Managers, which notice shall specify the
services required of the Managers, including, without limitation, (i) advice
regarding the structure, distribution and timing of private or public debt or
equity offerings and advice regarding relationships with the Company’s and its
subsidiaries’ lenders and bankers, including in relation to the selection,
retention and supervision of independent auditors, outside legal counsel,
investment bankers or other financial advisors or consultants, (ii) advice
regarding the strategy of the Company and its subsidiaries, (iii) advice
regarding the structuring and implementation of equity participation plans,
employee benefit plans and other incentive arrangements for certain key
executives of the Company, (iv) general advice regarding dispositions and/or
acquisitions, (v) advice regarding the business of the Company and its
subsidiaries and (vi) such other advice directly related or ancillary to the
above services as may be reasonably requested by the Company (collectively, the
“Services”). Neither Manager will have any obligation to provide any other
services to the Company or its subsidiaries absent an agreement between such
Manager and the Company or its subsidiaries over the scope of such other
services and the payment therefor.

 

2



--------------------------------------------------------------------------------

 

(b) It is expressly agreed that the Services to be rendered hereunder will not
include investment banking or other financial advisory services which may be
provided by each of the Managers or any of their respective affiliates to the
Company, or any of its subsidiaries, in connection with any specific proposed
acquisition, divestiture, disposition, merger, consolidation, restructuring,
refinancing, recapitalization, issuance of private or public debt or equity
securities, financing or similar transaction by the Company or any of its
subsidiaries (each, a “Future Transaction”). Each of the Managers may be
entitled to receive additional compensation for providing services of the type
specified in the preceding sentence (collectively, the “Additional Services”) by
mutual agreement of the Company or such subsidiary, on the one hand, and each of
the Managers or their respective relevant affiliates, on the other hand (it
being understood that the only such additional compensation that the Managers
may be entitled to receive in connection with an IPO (as defined in the
Shareholders Agreement, dated as of July 29, 2010, by and among the investors
named therein, Igloo Holdings Corporation (“Parent”), Igloo Intermediate
Corporation (“Holdings”) and IDC (as amended from time to time, the
“Shareholders Agreement”)) or a Change of Control (as defined in the
Shareholders Agreement) or other liquidity event in which the Sponsors sell
their interests in Parent, shall be the consideration described in
Section 4(d)); provided, however, that any such additional compensation for
Additional Services shall be split evenly between each of the Managers (or their
respective affiliates); and provided; further, that any additional compensation
contemplated in this Section 3(b) shall only be payable to the extent that the
Managers determine in good faith that (i) the Additional Services for which such
additional compensation is being paid would have otherwise been provided to the
Company or any of its subsidiaries in connection with such Future Transaction by
one or more unaffiliated third parties and (ii) the amount of such additional
compensation is comparable to the compensation that would have been paid by the
Company and its subsidiaries in an arm’s length transaction to third parties
rendering similar services to the Company or any of its subsidiaries in
connection with such Future Transaction.

(c) The Managers shall perform all services to be provided hereunder as an
independent contractor to the Company and not as employees, agents or
representatives of the Company.

SECTION 4. Management and Other Fees.

(a) In consideration of the Services being rendered by the Managers, the Company
will pay, or will cause to be paid, to the Managers an aggregate annual
non-refundable and irrevocable management fee (the “Management Fee”) of
$3,000,000, payable in quarterly installments in arrears at the end of each
calendar quarter, subject to adjustment from time to time as set forth below.
The initial Management Fee shall be pro rated to reflect the portion of the
current calendar year which has elapsed prior to the Closing Date. The
Management Fee shall be apportioned such that each Manager shall receive 50% of
the Management Fee (including each installment payment thereof).

(b) In the event the Company or any of its subsidiaries enters into a business
combination transaction with another entity that is large enough to constitute a
“significant subsidiary” of the Company under any of the relevant tests
contained in Regulation S-X as promulgated by the Securities and Exchange
Commission, the Company and the Managers will mutually agree, following good
faith negotiations, on an appropriate increase in the Management Fee as
warranted by the increase in the consolidated size of the Company. Such increase
in the Management Fee will be pro rated on the basis of the number of days
elapsed in the then applicable quarter in which such transaction is consummated.

 

3



--------------------------------------------------------------------------------

 

(c) To the extent the Company cannot pay, or cause to be paid, the Management
Fee for any reason, including by reason of any prohibition on such payment
pursuant to any applicable law or the terms of any agreement or indenture
governing indebtedness of the Company or its subsidiaries, the payment by the
Company or any of its subsidiaries to the Managers of the accrued and payable
Management Fee will be deferred and will be payable immediately on the earlier
of (i) the first date on which the payment of such deferred Management Fee is no
longer prohibited under any such agreement or indenture applicable to the
Company and the Company or its subsidiaries, as applicable, is otherwise able to
make such payment, or cause such payment to be made and (ii) total or partial
liquidation, dissolution or winding up of the Company. Notwithstanding anything
to the contrary herein, under any applicable law or under any contract
applicable to the Company or its subsidiaries, any forbearance of collection of
the Management Fee by either Manager shall not be deemed to be a subordination
of such payments to any other person, entity or creditor of the Company or its
subsidiaries (including, without limitation, the other Manager). Any such
forbearance shall be at such Manager’s sole option and discretion and shall in
no way impair such Manager’s right to collect such payments or the other
Manager’s right to collect any payment hereunder. Any installment of the
Management Fee not paid on the scheduled due date shall not bear interest.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Requisite Managers may elect, in their sole discretion by the delivery of
written notice to the Company, at any time in connection with or in anticipation
of a Change of Control or an IPO to receive, in consideration of the Managers’
role in facilitating the same and in settlement of the termination of the
Services, (i) any remaining accrued and unpaid Management Fees (including any
accrued and unpaid installment payments thereof) payable by the Company under
this Agreement and (ii) a single lump sum non-refundable and irrevocable cash
payment (the “Lump Sum Fee”) equal to the lesser of (x) the then present value
(using a discount rate equal to the yield to maturity on the date of such
written notice of the class of outstanding U.S. government bonds having a final
maturity closest to the eighth anniversary of the date of such election (the
“Discount Rate”)) of all then current and future Management Fees payable under
this Agreement, assuming the expiration of the Term is the eighth anniversary of
the date of such election and (y) $50,000,000. Promptly after the receipt of
such written notice (or at such other time as designated therein by the
Requisite Managers), the Company shall pay the Lump Sum Fee and any accrued and
unpaid Management Fees (including any accrued and unpaid installment payments
thereof) to the Managers (or their respective designees) by wire transfer in
same-day funds to the bank account or accounts designated by each Manager, which
payment shall not be refundable under any circumstances. The Lump Sum Fee shall
be apportioned such that each Manager shall receive 50% of the Lump Sum Fee.
Upon the giving of such notice, the obligation of each Manager to provide the
Services hereunder, and the obligations of the Company to pay Management Fees
(except as provided in this Section 4(d)), shall be terminated, but all other
provisions of this Agreement shall continue unaffected. For purposes of this
Agreement, “Requisite Manager” shall mean (a) in connection with a Change of
Control, both Managers (unless there is a Controlling Sponsor (as defined in the
Shareholders Agreement) at such time, in which case the Manager that is an
affiliate of such Controlling Sponsor shall be the only Requisite Manager) and
(b) in connection with an IPO, both Managers (unless (i) the IPO was required by
an Initiating Sponsor (as defined in the Shareholders Agreement), in which case
the Manager that is an affiliate of the Initiating Sponsor shall be the only
Requisite Manager or (ii) there is a Controlling Sponsor at such time, in which
case the Manager that is an affiliate of such Controlling Sponsor shall be the
only Requisite Manager).

 

4



--------------------------------------------------------------------------------

 

(e) To the extent the Company does not pay, or cause to be paid, any portion of
the Lump Sum Fee by reason of any prohibition on such payment pursuant to any
applicable law or the terms of any agreement or indenture governing indebtedness
of the Company or its subsidiaries, any unpaid portion of the Lump Sum Fee shall
be paid to the Managers immediately on the earlier of (i) the first date on
which the payment of such unpaid amount is no longer prohibited pursuant to such
applicable law or under any such agreement or indenture applicable to the
Company and the Company or its subsidiaries, as applicable, is otherwise able to
make such payment, or cause such payment to be made and (ii) a total or partial
liquidation, dissolution or winding up of the Company. Notwithstanding anything
to the contrary herein, under any applicable law or under any contract
applicable to the Company or its subsidiaries, any forbearance of collection of
the Lump Sum Fee by either Manager shall not be deemed to be a subordination of
such payments to any other person, entity or creditor of the Company or its
subsidiaries (including, without limitation, the other Manager). Any such
forbearance shall be at such Manager’s sole option and discretion and shall in
no way impair such Manager’s right to collect such payments or the other
Manager’s right to collect any payment hereunder. Any portion of the Lump Sum
Payment not paid on the scheduled due date shall not bear interest.

SECTION 5. Reimbursements. In addition to the fees payable pursuant to this
Agreement, the Company will pay, or cause to be paid, directly, or reimburse
each Manager and each of its affiliates for, their respective Out-of-Pocket
Expenses (as defined below). For the purposes of this Agreement, the term
“Out-of-Pocket Expenses” means the out-of-pocket costs and expenses incurred by
each Manager and its affiliates, whether incurred on, prior to or after the date
hereof, in connection with the Transactions and the Services or other services
provided by them under this Agreement (including prior to the Closing), or in
order to make Securities and Exchange Commission and other legally required
filings relating to the ownership, directly or indirectly, of equity securities
of the Company, its controlling persons or its subsidiaries by such Manager or
its affiliates, or otherwise incurred by such Manager or its affiliates from
time to time in the future in connection with the ownership or subsequent sale
or transfer by such Manager or its affiliates of capital stock of the Company,
its controlling persons or its subsidiaries, including, without limitation,
(a) fees and disbursements of any independent professionals and organizations,
including independent accountants, outside legal counsel or consultants,
retained by such Manager or any of its affiliates, (b) costs of any outside
services or independent contractors such as financial printers, couriers,
business publications, on-line financial services or similar services, retained
or used by such Manager or any of its affiliates, and (c) transportation, per
diem costs, word processing expenses or any similar expense not associated with
such Manager’s or its affiliates’ ordinary operations. All payments or
reimbursements for Out-of-Pocket Expenses will be made by wire transfer in
same-day funds promptly upon or as soon as practicable following request for
payment or reimbursement in accordance with this Agreement, to the bank account
indicated to the Company by the relevant payee.

 

5



--------------------------------------------------------------------------------

 

SECTION 6. Indemnification. The Company will indemnify and hold harmless each
Manager and its former, current and future direct or indirect equityholders,
controlling persons, stockholders, directors, officers, employees, agents,
affiliates, members, managers, general or limited partners or assignees (each a
“Related Party”) or any Related Party of any Related Party (each such person
being an “Indemnified Party”) from and against any and all actions, suits,
investigations, losses, claims, damages, liabilities and expenses (including
amounts paid in satisfaction of judgments, in compromises and settlements, as
fines and penalties and legal or other costs and reasonable expenses of
investigating or defending against any claim or alleged claim), including in
connection with seeking indemnification, whether joint or several (the
“Liabilities”), related to, arising out of or in connection with (a) the
Transactions, the Services or other services contemplated by this Agreement or
the engagement of the Managers pursuant to, and the performance by the Managers
of the Services or other services contemplated by, this Agreement, (b) such
Manager’s or its respective affiliates’ ownership of Shares (as defined in the
Shareholders Agreement) or any other securities of Parent or any of its
subsidiaries, or such Manager’s or its affiliates’ control or ability to
influence Parent or any of its subsidiaries (other than any such Liabilities to
the extent such Liabilities arise out of any breach of the Shareholders
Agreement by such Indemnified Party or its affiliates or the breach of any
fiduciary or other duty or obligation of such Indemnified Party to its direct or
indirect equity holders, creditors or affiliates) or (c) the business,
operations, properties, assets or other rights or liabilities of Parent or any
of its subsidiaries, in each case, whether or not pending or threatened, whether
or not an Indemnified Party is a party, whether or not resulting in any
liability and whether or not such action, claim, suit, investigation or
proceeding is initiated or brought by Parent, Holdings, the Company or any of
their respective subsidiaries; provided that if and to the extent that the
foregoing undertaking may be unavailable or unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the indemnified Liabilities which is permissible under
applicable law. The Company will reimburse any Indemnified Party for all
reasonable costs and expenses (including reasonable attorneys’ fees and expenses
and any other litigation-related expenses) as they are incurred in connection
with investigating, preparing, pursuing, defending or assisting in the defense
of any action, claim, suit, investigation or proceeding for which the
Indemnified Party would be entitled to indemnification under the terms of the
previous sentence, or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party thereto. The Company agrees that it will not,
without the prior written consent of the Indemnified Party, settle, compromise
or consent to the entry of any judgment in any pending or threatened claim,
action or proceeding relating to the matters contemplated hereby (if any
Indemnified Party is a party thereto or has been threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of the Indemnified Party from all liability, without future obligation
or prohibition on the part of the Indemnified Party, arising or that may arise
out of such claim, action or proceeding, and does not contain an admission of
guilt or liability on the part of the Indemnified Party. The Company will not be
liable under the foregoing indemnification provision with respect to any
particular loss, claim, damage, liability, cost or expense of an Indemnified
Party that is determined by a court, in a final judgment from which no further
appeal may be taken, to have resulted solely from the willful misconduct, bad
faith or fraud of such Indemnified Party. The attorneys’ fees and other expenses
of an Indemnified Party shall be paid by the Company as they are incurred upon
receipt, in each case, of an undertaking by or on behalf of the Indemnified
Party to repay such amounts if it is finally judicially determined that the
Liabilities in question resulted solely from the willful misconduct, bad faith
or fraud of such Indemnified Party. For the avoidance of doubt, in no event
shall Parent, Holdings, the Company or any of their respective subsidiaries have
any liability to any Indemnified Party for any Liabilities arising from any
failure to agree to any conditions, restrictions, obligations or requirements in
connection with applicable antitrust laws, except to the extent such failure
arises in connection with a transaction in which Parent, Holdings, the Company
or any of their respective subsidiaries are party.

 

6



--------------------------------------------------------------------------------

 

The Company acknowledges and agrees that the Company shall, and to the extent
applicable shall cause the Controlled Entities (as defined below) to, be fully
and primarily responsible for the payment to the Indemnified Parties in respect
of Liabilities in connection with any Jointly Indemnifiable Claims (as defined
below), pursuant to and in accordance with (as applicable) the terms of (i) the
General Corporation Law of the State of Delaware, as amended, (ii) this
Agreement, (iii) the certificate of incorporation and bylaws of the Company, as
amended, (iv) any other agreement between the Company or any Controlled Entity
and the Indemnified Parties pursuant to which the Indemnified Parties are
indemnified, (v) the laws of the jurisdiction of incorporation or organization
of any Controlled Entity and/or (vi) the certificate of incorporation,
certificate of organization, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or other
organizational or governing documents of any Controlled Entity ((i) through
(vi) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Indemnified Parties may have from any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Controlled Entity or the insurer
under and pursuant to an insurance policy of the Company, or any Controlled
Entity) from whom an Indemnified Party may be entitled to indemnification with
respect to which, in whole or in part, the Company or any Controlled Entity may
also have an indemnification obligation (collectively, the “Indemnified
Party-Related Entities”). Under no circumstance shall the Company or any
Controlled Entity be entitled to any right of subrogation or contribution by the
Indemnified Party-Related Entities and no right of advancement or recovery the
Indemnified Party may have from the Indemnified Party-Related Entities shall
reduce or otherwise alter the rights of the Indemnified Party or the obligations
of the Company or any Controlled Entity under the Indemnification Sources. In
the event that any of the Indemnified Party-Related Entities shall make any
payment to the Indemnified Party in respect of indemnification with respect to
any Jointly Indemnifiable Claim, (x) the Company shall, and to the extent
applicable shall cause the Controlled Entities to, reimburse the Indemnified
Party-Related Entity making such payment to the extent of such payment promptly
upon written demand from such Indemnified Party-Related Entity, (y) to the
extent not previously and fully reimbursed by the Company and/or any Controlled
Entity pursuant to clause (x), the Indemnified Party-Related Entity making such
payment shall be subrogated to the extent of the outstanding balance of such
payment to all of the rights of recovery of the Indemnified Party against the
Company and/or any Controlled Entity, as applicable, and (z) the Indemnified
Party shall execute all papers reasonably required and shall do all things that
may be reasonably necessary to secure such rights, including the execution of
such documents as may be necessary to enable the Indemnified Party-Related
Entities effectively to bring suit to enforce such rights. The Company shall
cause each of the Controlled Entities to perform the terms and obligations of
this paragraph as though each such Controlled Entity was a party to this
Agreement.

For purposes of this Agreement, the term (a) “Jointly Indemnifiable Claims”
shall be broadly construed and shall include, without limitation, any
Liabilities for which the Indemnified Party shall be entitled to indemnification
from both (1) the Company and/or any Controlled Entity pursuant to the
Indemnification Sources, on the one hand, and (2) any Indemnified Party-Related
Entity pursuant to any other agreement between any Indemnified Party-Related
Entity and the Indemnified Party pursuant to which the Indemnified Party is
indemnified, the laws of the jurisdiction of incorporation or organization of
any Indemnified Party-Related Entity and/or the certificate of incorporation,
certificate of organization, bylaws, partnership agreement, limited liability
company or operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any Indemnified
Party-Related Entity, on the other hand, and (b) the term “Controlled Entity”
shall mean any other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise controlled by the
Company.

 

7



--------------------------------------------------------------------------------

 

The rights of an Indemnified Party to indemnification hereunder will be in
addition to any other rights and remedies any such person may have under any
other agreement or instrument to which each Indemnified Party is or becomes a
party or is or otherwise becomes a beneficiary or under any law or regulation.

SECTION 7. Accuracy of Information. The Company shall furnish or cause to be
furnished to each of the Managers such information as each of the Managers
believes reasonably appropriate to render the Services and other services
contemplated by this Agreement and to comply with the Securities and Exchange
Commission or other legal requirements relating to the beneficial ownership,
directly or indirectly, by the Managers or their respective affiliates and their
respective members, officers and employees of equity securities of the Company
or any controlling person or subsidiary thereof (all such information so
furnished, the “Information”). The Company recognizes and confirms that the
Managers (a) will use and rely primarily on the Information and on information
available from generally recognized public sources in performing the Services
and other services contemplated by this Agreement without having independently
verified the same, (b) do not assume responsibility for the accuracy or
completeness of the Information and such other information and (c) are entitled
to rely upon the Information without independent verification.

SECTION 8. Term. This Agreement will become effective as of the Effective Time
(as defined in the Merger Agreement) and (except as otherwise provided herein)
will continue until the eighth anniversary of the date hereof (the “Term”);
provided, however, that the Term of this Agreement shall automatically be
extended thereafter for successive one-year periods unless either the Company or
both Managers deliver a written notice to the other of its desire to terminate
this Agreement at least 90 days prior to such eight-year anniversary or the
expiration of any such one-year period thereafter. Notwithstanding anything to
the contrary set forth herein, (x) the expiration of the Term will not affect
the obligations of the Company to pay, or cause to be paid, any amounts accrued
but not yet paid as of the date of such expiration and (y) the provisions of
Sections 4(c), 4(e), 5, 6, 7, 8, 9 and 10 hereof will survive the expiration of
the Term. The Management Fee will accrue and be payable with respect to the
entire calendar year of the Company in which the Term expires.

SECTION 9. Disclaimer, Release and Limitation of Liability.

(a) Disclaimer; Standard of Care. Neither Manager nor any of their respective
affiliates makes any representation or warranty, express or implied, in respect
of the Services to be provided hereunder. In no event shall a Manager or any
Indemnified Party be liable to the Company or any of its affiliates for any act,
alleged act, omission or alleged omission that does not constitute willful
misconduct, bad faith or fraud of such Manager as determined by a final,
non-appealable determination of a court of competent jurisdiction.

 

8



--------------------------------------------------------------------------------

 

(b) Freedom to Pursue Opportunities. In recognition that each Manager and its
affiliates currently have, and will in the future have or will consider
acquiring, investments in numerous companies with respect to which such Manager
or its affiliates may serve as an advisor, a director or in some other capacity,
in recognition that such Manager and its affiliates have myriad duties to
various investors and partners, in anticipation that the Company, on the one
hand, and the Managers (or one or more of their respective affiliates,
associated investment funds or portfolio companies), on the other hand, may
engage in the same or similar activities or lines of business and have an
interest in the same areas of corporate opportunities, in recognition of the
benefits to be derived by the Company hereunder, and in recognition of the
difficulties which may confront any advisor who desires and endeavors fully to
satisfy such advisor’s duties in determining the full scope of such duties in
any particular situation, the provisions of this Section 9(b) are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve the Managers. Except as a Manager may otherwise agree in writing
after the date hereof:

(i) Each Manager and its affiliates (including one or more associated
investments funds or portfolio companies) shall have the right: (A) to directly
or indirectly engage in any business (including, without limitation, any
business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company and its subsidiaries); (B) to
directly or indirectly do business with any client or customer of the Company
and its subsidiaries; (C) to take any other action that such Manager believes in
good faith is necessary to or appropriate to fulfill its obligations as
described in the first sentence of this Section 9(b); and (D) not to present
potential transactions, matters or business opportunities to the Company or any
of its subsidiaries, and to pursue, directly or indirectly, any such opportunity
for themselves, and to direct any such opportunity to another person.

(ii) Each Manager and its affiliates shall have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
or any of its affiliates or to refrain from any actions specified in
Section 9(b)(i) hereof, and the Company, on its own behalf and on behalf of its
affiliates, hereby irrevocably waives any right to require any Manager or any of
their respective affiliates to act in a manner inconsistent with the provisions
of this Section 9(b).

(iii) Neither the Managers nor any of their respective affiliates shall be
liable to the Company or any of its affiliates for breach of any duty
(contractual or otherwise) by reason of any activities or omissions of the types
referred to in this Section 9(b) or of any such person’s participation therein.

(c) Release. The Company hereby irrevocably and unconditionally releases and
forever discharges each Manager and each other Indemnified Party from any and
all liabilities, claims and causes of action related to or arising out of or in
connection with the Transactions, the Services or other services contemplated by
this Agreement or the engagement of such Manager pursuant to, and the
performance by such Manager of the Services or other services contemplated by,
this Agreement that the Company may have suffered or incurred, or may claim to
have suffered or incurred, on or after the date hereof, except with respect to
any act or omission that constitutes willful misconduct, bad faith or fraud of
such Manager or Indemnified Party as determined by a final, non-appealable
determination of a court of competent jurisdiction. In no event shall a Manager
or such Manager’s Indemnified Parties be liable for any such willful misconduct,
bad faith or fraud of the other Manager or such other Manager’s Indemnified
Parties.

 

9



--------------------------------------------------------------------------------

 

(d) Limitation of Liability. In no event will any Manager or any Indemnified
Party be liable to the Company or any of its affiliates (i) for any indirect,
special, incidental or consequential damages, including, without limitation,
lost profits or savings, whether or not such damages are foreseeable, or for any
third-party claims (whether based in contract, tort or otherwise), related to or
arising out of or in connection with the Transactions, the Services or other
services contemplated by this Agreement or the engagement of such Manager
pursuant to, and the performance by such Manager of the Services or other
services contemplated by, this Agreement that the Company may have suffered or
incurred, or may claim to have suffered or incurred, on or after the date
hereof, except with respect to any act or omission that constitutes willful
misconduct, bad faith or fraud as determined by a final, non-appealable
determination of a court of competent jurisdiction or (ii) for an amount in
excess of the fees actually received by such Manager hereunder.

(e) Several Not Joint Obligations. The obligations of each Manager under this
Agreement are several and not joint with the obligations of the other Manager,
and no Manager shall be responsible in any way for the performance of the
obligations of the other Manager under this Agreement.

SECTION 10. Miscellaneous.

(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by any party hereto from any such provision, will be effective unless
it is in writing and signed by each of the parties hereto. Any amendment, waiver
or consent will be effective only in the specific instance and for the specific
purpose for which given. The waiver by any party of any breach of this Agreement
will not operate as or be construed to be a waiver by such party of any
subsequent breach.

(b) Any notices or other communications required or permitted hereunder shall be
made in writing and will be sufficiently given if delivered personally, sent by
facsimile or e-mail with confirmed receipt, or delivered by overnight courier or
certified or registered mail, postage prepaid, addressed as follows or to such
other address of which the parties may have given written notice:

if to SLMC:

 

10



--------------------------------------------------------------------------------

 

with a copy (which copy shall not constitute notice) to:

if to WP:

with a copy (which copy shall not constitute notice) to:

if to the Company:

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile or e-mail with confirmed receipt, (ii) one business day after being
sent by overnight courier and (iii) three business days after being sent by
certified or registered mail.

 

11



--------------------------------------------------------------------------------

 

(c) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof, and supersedes all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.

(d) This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York.

(e) Each party to this Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 10(b) hereof is
reasonably calculated to give actual notice.

(f) Each of the parties hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------

 

(g) Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by the Company without the prior written consent of both Managers;
provided, however, that each Manager may assign or transfer its duties or
interests hereunder to any of its affiliates (other than any portfolio companies
affiliated with such Manager) at the sole discretion of such Manager. Subject to
the foregoing, the provisions of this Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Subject to the next sentence, no person or party other than the parties
hereto and their respective successors or permitted assigns is intended to be a
beneficiary of this Agreement. The parties acknowledge and agree that (i) each
of the Indemnified Party-Related Entities shall be third-party beneficiaries
with respect to Section 6 hereof and (ii) each of the Indemnified Parties shall
be third-party beneficiaries with respect to Sections 6 and 9 hereof, in each
case entitled to enforce such provisions as though each such Indemnified
Party-Related Entity or Indemnified Party, as applicable, were a party to this
Agreement.

(h) This Agreement may be executed by one or more parties to this Agreement on
any number of separate counterparts (including by facsimile), and all of said
counterparts taken together will be deemed to constitute one and the same
instrument.

(i) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

(j) Each payment made by the Company pursuant to this Agreement shall be paid by
wire transfer of immediately available federal funds to such account or accounts
as specified by the Managers to the Company prior to such payment.

[signature page follows]

 

13



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Transaction and Management Fee Agreement as of the date first
written above.

 

SILVER LAKE MANAGEMENT

COMPANY III, L.L.C.

By:  

/s/ GLENN H. HUTCHINS

Name: Glenn H. Hutchins Title: Managing Member

 

WARBURG PINCUS LLC By:  

/s/ CARY DAVIS

Name: Cary Davis Title:

 

IGLOO MERGER CORPORATION By:  

/s/ SEAN DELEHANTY         /s/ CARY DAVIS

Name: Sean Delehanty                    Cary Davis

Title: Vice-President                        Vice President

            and Secretary                            and Treasurer

[Transaction and Management Fee Agreement]